DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “smaller diameter” included in Claims 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Connection piece in Claims 1, 4, 8, 12, and 27;
Mounting section in Claims 1, 6, 18, 20, and 27 ; and 
Holding element in Claims 1, 2, 4, 5, 6, 7, 8, 12, 24, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 8, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding Claim 6, Claim 6 recites the limitation “the longitudinal dimension” in Line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, Claim 8 recites the limitation “the region” in Line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 24, Claim 24 recites the limitation “the region” in Line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 25, Claim 25 recites the limitation “the region” in Line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 27, Claim 27 recites the phrase “the arrangement . . .” and “the insertion . . . .” It is unclear whether the Applicant intends to positively setforth an arranging step and an inserting step.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 1 is objected to because of the following informalities:  The applicant has left out the word “the” before the phrase “holding element” in Line 15 and the phrase “end face” in Line 16.  Appropriate correction is required.
Claims 21 and 25 are objected to because of the following informalities:  The applicant has left out the word “an” before the phrase “end region” in Lines 3 and Line 4 respectively.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The applicant has left out the word “the” before the phrase “end region” in Line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 18-22, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Descarries et al. (US 3,614,705) or, in the alternative, under 35 U.S.C. 103 as obvious over Descarries with reference to MPEP 2144.04.VI.C.
Regarding Claim 1, Descarries discloses a suction hose for a vacuum cleaner for operation with a hand-held power tool, comprising a hose portion (5) having a flexible dust removal hose body (8) and a flexible jacket hose body (6), in which the dust removal hose body (8) is located, wherein a suction flow channel for conducting a suction flow to the vacuum cleaner extends between longitudinal ends of the hose portion (5) (See Fig. 3), which suction flow channel is bounded by a hose jacket (6) of the dust removal hose body (8), wherein a connection piece (30/50) for connection to the hand-held power tool or to the vacuum cleaner is arranged at at least one longitudinal end of the hose portion (5) (See Fig. 3), and wherein the jacket hose body (6) and the dust removal hose body (8) extend into an interior of a hose receptacle (17/19) of the connection piece (30/50), so that the dust removal hose body (8) is sheathed by the jacket hose body (6) into the hose receptacle (17/19), and wherein a mounting section (See Fig. 3) of the dust removal hose body (8) protrudes beyond the jacket hose body (6) in the hose receptacle (See Col. 3, Lines 45-50), and wherein a holding element (comprising of 15, 7, and 14) is fastened to an outer jacket surface of the holding element (15/7/14) covers an end face of the jacket hose body (6), which the end face is free towards the mounting section of the dust removal hose body (8), the holding element (15/7/14) lying against an inner surface of the hose receptacle (17/19). See Fig. 2-3.
To the extent that applicant may argue that Descarries does not explicitly disclose that the holding element (comprising of 15/7/14) is positioned such the holding element covers the end face of the jacket body hose in the hose receptable (17/19), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein the holding element covers the end face of the jacket body hose from inside of the hose receptacle such that the jacket body hose is protected from being withdrawn from the connection piece and protecting the integrity of the end face of the jacket body hose from premature deterioration, as a matter of routine design choice and rearrangement of parts which does not modify the operation of the device, requiring routine experimentation with predictable results.  See MPEP 2144.04.VI.C.
Regarding Claim 2, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (15/7/14) extends along the entire circumference or along a part of the circumference of the jacket hose body (6). See Descarries, Fig. 2-3.
Regarding Claim 3
Regarding Claim 4, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) is a holding element (15/7/14) which is capable of being deformed, plastically and/or flexibly, by the connection piece (30/50) while the connection piece (30/50) is being fitted to the hose portion (31). Holding element portion (15) is a rubber ring which is capable of being deformed to provide a tight fit friction connection between the hose and the connection piece.  See Descarries, Fig. 2-3.
Regarding Claim 5, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) is secured to the jacket hose body (6) and/or to the dust removal hose body (8), by bonding or an adhesive layer. See Descarries, Col. 3, Lines 44-45, disclosing the holding element (15) “applied in the form of a tape wrapped around the end of the hose.”
Regarding Claim 6, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) extends parallel to the longitudinal dimension of the suction flow channel at least along a subsection of the mounting section (the portion of the hose portion that is located within the connection piece are construed under a broadest reasonable interpretation to be a “mounting section”) of the dust removal hose body (8). See Fig. 2-3.
Regarding Claim 7, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the holding element (15/7/14) compresses the jacket hose body (6) in the direction of the dust removal hose body (8). The jacket hose body (6) is prevented from expanding radially by the sleeve element (15) of the holding element (15/7/14) and thereby is construed to compress the jacket hose body 
Regarding Claim 8, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) has, in the region of the free end face (See Fig. 2) of the jacket hose body (6) a ramp for the connection piece (30/50) to slide onto the jacket hose body (6) during assembly, when plugging or screwing the connection piece (30/50) onto the hose portion (5).
However, Descarries does teach the concept of tapering section of portions (19/7, See Fig. 2); thereby, creating a “ramp” to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (30/50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein the holding element (15/7/14) has, in the region of the free end face (See Fig. 2) of the jacket hose body (6) a ramp for the connection piece (30/50) to slide onto the jacket hose body (6) during assembly, when plugging or screwing the connection piece (30/50) onto the hose portion (5), as taught by the tapered sections of portions 17, 19, for the purpose of aiding of the insertion of the holding element (sleeve 15) into the connection piece (30/50) requiring only routine experimentation with predictable results.
Regarding Claim 9, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (15/7/14) comprises or is represented by a tape body.  See Descarries, Col. 3, Lines 44-45.
Regarding Claim 10, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding element (15/7/14) comprises or is represented by a metal body (at least 14), which is disclosed as a metal material (bronze).  See Col. 4, Lines 29-31.
Regarding Claim 11, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) comprises or is a shrinkable body which is shrunk by thermal treatment, onto the jacket hose body (6) for a hold on the jacket hose body (6) and/or the dust removal hose body (8).
However, Claim 11 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, sleeve body (15) of the holding element (15/7/14) is an elastomeric rubber sleeve which is capable of being heat shrunk.  It would have been obvious to heat shrink the rubber sleeve body (15) as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 12, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the holding 
Regarding Claim 14, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above, wherein the dust removal hose body (8) and/or the jacket hose body (6) is/are electrically conductive and/or has/have and/or is/are represented by an electrically conductive plastic material and/or has/have at least one electrically conductive wire (7).
Regarding Claim 18, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section of the dust removal hose body.
However, Descarries does teach the concept of tapering section of portions (19/7, See Fig. 2); with sections having progressively smaller diameters to aid in the insertion of the sleeve portions 17 and 19 within the connection piece (30/50).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein the end face of the jacket hose body which is free towards the mounting section of the dust removal hose body has a smaller diameter than a section of the jacket hose body which is more distant from the mounting section 
Regarding Claim 19, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 18, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the smaller diameter is particular produced by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body.
However, Claim 19 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the jacket hose body is inherently capable of being made smaller by a thermal treatment or by crosscutting or by a welding of the jacket hose body.
It would have been obvious to produce the smaller diameter by a thermal treatment and/or by a crosscut and/or by a welding of the jacket hose body as an alternative method of production, requiring routine experimentation with predictable results.
Regarding Claim 20, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein at least the mounting section (the portion of the suction hose housed within the connection piece (30)) of the dust removal hose body (8) is accommodated in a holding sleeve (17/19) of the connection piece (30) 
Regarding Claim 21, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, wherein the hose receptacle ((17/19)) has a reception opening (19) for inserting the hose portion (5) and a base region (17) or end region remote from the reception opening (19). See Fig. 2.
Regarding Claim 22, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 21, wherein the reception opening (19) has a larger cross-section than the base region (17) or end region and/or the interior narrows from the receptacle opening (19) towards the base region (17) or end region.  See Fig. 2.
Regarding Claim 26, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, and a vacuum cleaner and/or a hand-held power tool as a terminal device having a connection for the suction hose (5). See Fig. 19.
Regarding Claim 27, Descarries, or Descarries, as modified, meets the limitations of Claim 27, as best understood, as applied to Claim 1 above and wherein: 
the arranging of the jacket hose body (6) and the dust removal hose body (8) relative to each other or the crosscutting of the jacket hose body (6) in such a way that a mounting section (the portions of the hose portion within the connection piece (30/50) of the dust 
the fixing of a holding element (15/7/14) to an outer jacket surface of the jacket hose body (6) in such a way that the holding element (15/7/14) covers an end face of the jacket hose body (6), which end face is free towards the mounting section of the dust removal hose body (8), (See Rejection of Claim 1, above); and 
the inserting of the mounting section and the jacket hose body (6) with the holding element (15/7/14) into the hose receptacle (17/19), so that holding element (15/7/14) lies against an inner surface of the hose receptacle (17/19). See Fig. 2-3.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in further view of Blandin (FR 2603971).
Regarding Claim 13, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the holding element (15/7/14) has or is represented by an electrically conductive metal foil.
However, Blandin (Abstract and Fig. 2-3) teaches a suction hose comprises of an electrically conductive metal foil. See Blandin Abstract and Fig. 2-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, or Descarries, as modified, wherein wherein the holding element (15/7/14) has or is represented by an electrically conductive metal foil, as taught by Blandin, for the purpose of providing a thin profile suction hose while also effectively maintaining the .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in further view Downey et al. (US 3,300,571).
Regarding Claims 15, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose jacket of the dust removal hose body has at least one plastic wall and/or at least one reinforcement body and/or at least one reinforcement spiral, made of metal or of a plastic material which is more rigid than a base wall of the hose jacket.
However, Downey teaches a suction hose comprising of at least one reinforcement spiral (16, 18, 20, 22) made of metal or of a plastic material which is more rigid than a base wall of the hose jacket. See Downey, Fig. 1-3 and Col. 1, Line 84 (disclosing a steel wire for reinforcing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, to comprise of a metal reinforcing wire, to prevent the suction hose of Descarries from collapsing under pressure.  It is further noted that Downey is referenced by Descarries. See Descarries Col. 3, Line 26.
Regarding Claim 16
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
However, Downey teaches a suction hose wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, to comprise of wherein the hose jacket of the dust removal hose body has at least one rib structure extending helically, as taught by Downey, for the purpose of protecting the suction channel from collapsing under pressure.
Regarding Claim 17, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres.
However, Downey teaches a suction hose wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres. See Downey, Fig. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein the jacket hose body consists of textile fibres and/or has a textile mesh and/or is designed as a multifilament consisting of interwoven harder and softer fibres, as taught by Downey, for the purpose of protecting the outside of the suction hose from damage.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Descarries, or Descarries with reference to MPEP 2144.04.VI.C, in view of Downey et al., in further view of Majer (WO 2016/097106 A1).
Regarding Claim 23, Descarries, or Descarries, as modified, discloses the suction hose according to Claim 1, as previously discussed above.
Descarries, or Descarries, as modified, may not explicitly disclose wherein the hose receptacle (17/19) has at least one threaded section for screwing in a screw contour located at the outer circumference of the dust removal hose body (8).
However, Downey teaches a screw contour (16, 18, 20, 22) located at the outer circumference of the dust removal hose body. See Downey, Fig. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, wherein a screw contour is located at the outer circumference of the dust removal hose body, as taught by Downey, to prevent the suction hose of Descarries from collapsing under pressure.  It is further noted that Downey is referenced by Descarries. See Descarries Col. 3, Line 26.
Descarries, as modified, may not explicitly disclose wherein the hose receptacle (17/19) has at least one threaded section.
However, Majer (Fig, 2) teaches at least one threaded section (43) in a hose receptacle. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the suction hose of Descarries, as modified, wherein the hose receptacle (17/19) has at least one threaded section, as 
Regarding Claim 24, Descarries, as modified, discloses the suction hose according to Claim 23, as previously discussed above, wherein the at least one holding element (Descarries,15/7/14) is located in the region of the threaded section (Majer, 43) and deformed helically by the threaded section (Majer, 43).
Regarding Claim 25, Descarries, as modified, discloses the suction hose according to Claim 23, as previously discussed above, wherein the threaded section (Majer, 43) has a larger diameter in the region of a reception opening (Descarries, 17) of the hose receptacle (Descarries, 17/19) provided for inserting the hose portion (5) than in a base region (Descarries, 19) or end region of the hose receptacle (Descarries, 17/19) more remote from the reception opening (Descarries, 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iida eta al. (US 5,042,844).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723